                             Case 16-25652-AJC             Doc 191        Filed 03/29/19        Page 1 of 2




              ORDERED in the Southern District of Florida on March 28, 2019.




                                                                             A. Jay Cristol, Judge
                                                                             United States Bankruptcy Court
_____________________________________________________________________________

                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                   MIAMI DIVISION
                                                  www.flsb.uscourts.gov


          In re:
                                                                                   Case No. 16-25652-AJC
          KEVIN ROHALMIN,
                                                                                   Chapter 7
                              Debtor.
                                                            /

                              ORDER GRANTING MOTION FOR APPROVAL
                           OF SETTLEMENT AGREEMENT BETWEEN TRUSTEE
                      DILLWORTH AND LINDSAY PURSUANT TO FED. R. BANKR. P. 9019

                     THIS MATTER came before the Court upon the Motion for Approval of Settlement

          Between Trustee Dillworth and Alexandria Motor Cars, Inc., Lindsay Ford, LLC and Lindsay

          Motors, LLC (collectively, “Lindsay”). Pursuant to Fed.R.Bankr.P. 9019 [ECF No. 186]

          (“Motion”),1 filed by Drew M. Dillworth, duly appointed, qualified, authorized and acting

          Chapter 7 Trustee (“Trustee”) for the Chapter 7 bankruptcy estate of Kevin Rohalmin

          (“Debtor”).


          1
              All capitalized terms not otherwise defined herein shall have the same meaning as ascribed in the Motion.
               Case 16-25652-AJC            Doc 191      Filed 03/29/19   Page 2 of 2



         In the Motion, pursuant to 11 U.S.C. § 105, Fed.R.Bankr.P. 9019 and Local Rule 9013-

1(D)(3)(b), Trustee sought entry of an Order approving the Settlement Agreement

(“Agreement”) between Trustee and Lindsay. The Agreement resolves the disputes between

Trustee and Lindsay regarding certain claims brought forth against Lindsay.

         Trustee by submitting this form of order has represented that the Motion was served on

all parties required by Local Rule 9013-1(D), that the 21-day response time provided by that rule

has expired, that no one has filed, or served on Trustee, a response to the Motion, and that the

form order was attached as an exhibit to the Motion.

         ORDERED that:

         1.     The Motion is GRANTED.

         2.     The Agreement, a copy of which was attached as Exhibit A to the Motion, is

APPROVED in its entirety.

         3.     The Court retains jurisdiction over the Agreement and the parties to the

Agreement to interpret and enforce the Agreement.

                                                   ###
Submitted by and Copy furnished to:
Eric J. Silver, Esq.
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
150 West Flagler Street, Suite 2200
Miami, Florida 33130
Telephone:      (305) 789-3200
Facsimile:      (305) 789-2688
esilver@stearnsweaver.com

(Attorney Silver shall serve a copy of this Order
as provided by Local Rule and file a Certificate of Service)




#7223195 v1
